UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 ZORO MINING CORP. (Name of Issuer) Shares of Common Stock, par value $0.00001 per share (Title of Class of Securities) 98977W201 (CUSIP Number) HAROLD W. GARDNER 3040 North Campbell Avenue #110 Tucson, Arizona 85719 Telephone No. 520.299.0390 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 10, 2009 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [ ]. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. 1 1. Names of Reporting Person: Harold W. Gardner I.R.S. Identification Nos. of above person (entities only): need 2. Check the Appropriate Box if a Member of a Group ( See Instructions) (a) o (b) o 3. SEC Use Only: 4. Source of Funds (See Instruction): 00 (*) 5. Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e): 6. Citizenship or Place of Organization: United States Number of Shares Beneficially Owned by Reporting Person With: 7. Sole Voting Power: 2,989,050 (1) 8. Shared Voting Power: 40,000 (2) 9. Sole Dispositive Power: 2,989,050 (1) Shared Dispositive Power: 40,000 (2) Aggregate Amount Beneficially Owned by Reporting Person: 3,029,050 Check if the Aggregate Amount in Row (11) Excludes Certain Shares ( SeeInstructions ): Percent of Class Represented by Amount in Row (11): 32.69% (3) Type of Reporting Person ( See Instructions): IND (1) The 3,989,050 holdings of record consist of: (i) 171,275 shares of common stock acquired from non-affiliates and an affiliate pursuant to the terms of private transactions; and (ii) a further 2,817,775 shares that were acquired in debt settlements with the Issuer by the Reporting Person on August 21, 2008 for $1,127,110. (2) With an effective date of May 18, 2007, the Issuer granted to Pro Business Trust an aggregate 40,000 warrants to purchase 40,000 shares of common stock of the Issuer at an exercise price of $30.00 per share for a two-year period that expired on May 18, 2009. 40,000 holdings of record consist of 40,000 shares of common stock owned by
